268 P.3d 801 (2011)
247 Or. App. 351
In the Matter of M.M., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
C.L., Appellant.
Petition Number 080057JA; 080057J; A148903.
Court of Appeals of Oregon.
Submitted November 30, 2011.
Decided December 21, 2011.
*802 Peter Gartlan, Chief Defender, and Mary Shannon Storey, Senior Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and ARMSTRONG, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Father appeals a permanency judgment changing the case plan from reunification to adoption. He argues, among other contentions, that the juvenile court erred in failing to make and include in the judgment the statutorily required findings. ORS 419B.476(5)(d). The Department of Human Services concedes that the judgment is deficient and should be remanded in order for the juvenile court to comply with ORS 419B.476(5). See State ex rel. Juv. Dept. v. J.F.B., 230 Or.App. 106, 115, 214 P.3d 827 (2009) (remanding for juvenile court to enter judgments that comply with ORS 419B.476). We agree with and accept the concession. Given our remand, we do not reach the other issues father raises on appeal. See J.F.B., 230 Or.App. at 118, 214 P.3d 827 ("The other issues raised by mother on appeal are premature at this time.").
Reversed and remanded.